ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury of one count of second degree burglary, § 569.170, RSMo 1986. The court sentenced him as a prior offender and a persistent misdemeanor offender to a term of six months in a medium security institution to run consecutively with a sentence for an unrelated conviction. Defendant also appeals the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).